Citation Nr: 1427316	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-39 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral vascular disease of the right lower extremity prior to October 13, 2010, in excess of 20 percent from October 13, 2010 to October 3, 2011, and in excess of 40 percent thereafter. 

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service connected diabetes mellitus type II with hypertension.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA).  A review of the documents in such file reveals that certain documents, including the hearing transcript and VA treatment records, are relevant to the issue on appeal.  As such, they have been considered in the adjudication of these issues.


FINDINGS OF FACT

1.  Prior to October 13, 2010, the Veteran's peripheral vascular disease of the right lower extremity was not manifested by claudication or an abnormal ankle/brachial index. 

2.  From October 13, 2010 to October 3, 2011, the Veteran's peripheral vascular disease of the right lower extremity was manifested by claudication on walking more than 100 yards and an ankle/brachial index of .9 or less. 

3.  Since October 4, 2011, the Veteran's peripheral vascular disease of the right lower extremity has been manifested by claudication on walking short distances tantamount to 25 to 100 yards, an absence of digital hair on the right lower extremity, and ABI of 0.9 or less.

4.  There is no competent and credible evidence establishing that the Veteran currently has peripheral neuropathy of the right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for peripheral vascular disease of the right lower extremity prior to October 13, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7114 (2013).

2.  The criteria for an initial rating in excess of 20 percent from October 13, 2010 to October 3, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7114 (2013).

3.  The criteria for an initial rating in excess of 40 percent from October 4, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.14.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7114 (2013).

4.  The criteria for establishing service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in an August 2009 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for increased ratings and service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The August 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2009 letter meets the VCAA's timing of notice requirement.

Additionally, the Veteran's claim for a higher rating for his peripheral vascular disease of the right lower extremity arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565   (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, and statements from the Veteran.    

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issues on appeal and noted what evidence was necessary to substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran developed peripheral vascular disease of the right lower extremity as a result of his diabetes mellitus.  In November 2009, the RO granted service connection for the Veteran's peripheral vascular disease of the right lower extremity and assigned it an initial noncompensable rating, effective August 19, 2009.  Then, in a July 2012 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective December 8, 2010.  However, in a March 2013 rating decision, the RO found clear and unmistakable error in the previous rating decision and changed the effective date of the 20 percent rating to October 13, 2010.  Then, the RO assigned a 40 percent rating for the peripheral vascular disease of the right lower extremity effective October 4, 2011.  

The Veteran contends that the rating for his peripheral vascular disease of the right lower extremity does not adequately reflect the level of impairment caused by the disorder.  Therefore, the Board must determine whether the Veteran is entitled to an initial compensable rating for service-connected peripheral vascular disease of the right lower extremity prior to October 13, 2010, and a rating in excess of 20 percent from October 13, 2010 to October 3, 2011, and a rating of 40 percent thereafter. 

The Veteran's peripheral vascular disease is rated as arteriosclerosis obliterans.  38 C.F.R. § 4.104, Diagnostic Code 7117.  A 20 percent rating is warranted when the peripheral vascular disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note 1.

During an examination in October 2009, the Veteran reported during a diabetes mellitus, type II examination that his left lower extremity symptomatology was worse than his right lower extremity symptomatology.  Private treatment records from Dr. T.A. in June 2008 indicate an impression of diffuse atherosclerotic disease of the arteries in the bilateral legs and a March 2009 record indicates the Veteran's diagnosis of peripheral vascular disease.  

On examination on October 13, 2010, the Veteran presented with painful right heel for several months and stated that he has pain while walking.  He also reported claudication after several blocks.  In December 2010, the Veteran's ABI was .76 for the right leg.  In May 2011, the Veteran complained of painful walking, and in both May and June 2011 treatment notes, the Veteran complained of calf claudication that stops him at several blocks ambulation.  The Veteran's ABI was measured at .71 on the right extremity in June 2011.  In a September 2011 treatment note, the Veteran again reported claudication after several blocks.  

On October 4, 2011, the Veteran was provided a VA examination for his peripheral vascular disease.  The examiner noted that the Veteran's right leg ABI was .76 with mild to moderate femoral and popliteal disease.  The examiner also noted that digital hair was absent on the right leg.  In January 2012, the Veteran again complained of claudication, foot pain, and calluses.   The Veteran also had an ABI of .71 in the right lower extremity.  A VA treatment record from June 2012 indicated that the Veteran has stable peripheral vascular disease that had not changed since his previous visit.  

Given the foregoing, the Board finds that the Veteran's peripheral vascular disease of the right lower extremity is properly rated as noncompensable for the portion of the appeal period before October 13, 2010, 20 percent disabling from October 13, 2010 to October 3, 2011, and 40 percent disabling thereafter.  Such disability did not cause claudication or result in an abnormal ABI prior to October 13, 2010.  During an October 13, 2010 examination, the Veteran complained of claudication and pain after walking several blocks or more than 100 yards, and at a December 2, 2010 Arterial Doppler test, the Veteran's right lower extremity ABI was found to be .76.  Such findings most nearly approximate the schedular criteria for the 20 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7114.  Then, as noted above, on VA examination on October 4, 2011, the Veteran again complained of claudication after half a block bilaterally, there was an absence of digital hair on the right lower extremity, and his ABI was noted to be .71 on his June 2011 Arterial Doppler examination.  The Veteran's disability picture thus more nearly approximates the 40 percent criteria under Diagnostic Code 7114 as of October 4, 2011.  

The Board has also considered the Veteran's lay statements that his right lower extremity peripheral vascular disease is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right lower extremity peripheral vascular disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  They have expertise in evaluating peripheral vascular disease.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered whether the Veteran's right lower extremity peripheral vascular disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his subjective feelings of pain, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

In short, there is nothing exceptional or unusual about the Veteran's right lower extremity peripheral vascular disease, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised by the Veteran's claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, neither the Veteran nor any of the treating physicians or examiners have made any assertions of unemployability due solely to peripheral vascular disease of the right lower extremity and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the present case, the Veteran contends he is entitled to service connection for peripheral neuropathy of the right upper extremity as secondary to his service connected diabetes mellitus type II with hypertension.  

The Veteran was provided a VA examination in October 2011 in connection with his claims of service connection for his bilateral upper and lower extremities.  He noted that the Veteran did not have complaints of neuropathy of the right upper extremity.  The examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities and the left upper extremity.  However, the examiner determined that there were no abnormalities detected in the right upper extremity.   

The Board notes that at his June 2013 Board hearing, the Veteran complained of tingling, numbness, pain, and muscle aches in his right arm, which he likened to the symptoms of his left arm. 

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms associated with peripheral neuropathy as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of any of his claimed disability.  In any event, the Board concludes that the medical evidence, which reveals no diagnosis of peripheral neuropathy of the right upper extremity, is of greater probative value than the Veteran's lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while the Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities and the left upper extremity, none of this evidence reflects findings of peripheral neuropathy of the right upper extremity.   

Accordingly, in the absence of competent evidence of peripheral neuropathy of the right upper extremity during the period of the claim, service connection is not warranted on any basis for any of the claims and must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial compensable rating for peripheral vascular disease of the right lower extremity before October 13, 2010, is denied. 

An initial rating in excess of 20 percent for peripheral vascular disease of the right lower extremity from October 13, 2010, to October 3, 2011, is denied.

An initial rating in excess of 40 percent for peripheral vascular disease of the right lower extremity from October 4, 2011, is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


